DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 12, 13, 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the “said telescopic element” (claims 2, 5, 12, 15) recited is the outer or inner or both.  Clarification and correction are required.  The expressions “the main extent” (claims 3, 4, 13, 14) have no definite antecedent basis in the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 10, 11, 12, 13, 15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agee (‘981). The patent to Agee teaches structure as claimed including a telescopable column for items of furniture, such as desks comprising at least two telescopic elements (at least fig 6) which can be displaced axially in one another in a telescope-like manner and,  a sliding support (at least figs 8, 9, 10, 11, 12, 13) between the at least two telescopic elements, wherein the sliding support comprises support bodies only in the region of a longitudinal end of an inner one of the at least two telescopic elements, the  support bodies in each case having an abutment zone which forms a sliding surface and having an opposite abutment zone for fastening to the telescopic element, and being fastened to the an outer side of the inner one of telescopic element without tools, the main extent of the sliding surface runs in the longitudinal direction of the inner telescopic element, wherein the inner the telescopic element has at least one latching opening and the- support bodies have at least one corresponding latching element on the abutment zone for fastening to the telescopic element, wherein the outer telescopic element, on the inner side  thereof, has at least one guide groove which extends in the longitudinal direction of said telescopic element and the sliding surface of the support bodies has a corresponding lug or guide rib  which is designed to slide in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agee (‘981). The patent to Agee teaches structure substantially as claimed as discussed above.  The particular number of the support bodies is a matter of desirability and design parameters and would have been a reasonably predictable result.
s 8, 18, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agee (‘981) as applied to the claims above, and further in view of Rils et al (‘415).  The patent to Agee teaches structure substantially as claimed as discussed above including support bodies the only difference being that the bodies are not positioned in offset configurations.  However, the patent to Rils et al (at least fig 6) teaches the use of providing support bodies at offset positions to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Agee to include a support bodies at offset positions, as taught by Rils et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agee (‘981) as applied to the claims above, and further in view of Skepo (‘996).  The patent to Agee teaches structure substantially as claimed as discussed above including support bodies the only difference being that the bodies are not in a transverse orientation.  However, the reference to Skepo (at least fig 5) teaches the use of providing support bodies in transverse orientation to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Agee to include a support bodies in transverse orientation, as taught by Skepo since such .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including telescoping members with guide members to provide a secure movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE V CHEN/          Primary Examiner, Art Unit 3637